Title: To George Washington from Richard Tunstall, 29 November 1773
From: Tunstall, Richard
To: Washington, George



Sr
Kg & Queen [County] Novr 29th 1773.

In my Sons absence your Letter came to my hands, to comply with which I have sent you a copy of John Story’s will & a Deed from Charles Story to the late Speaker wch are all, in this office, that relate to the Land that you have purchased of Mr Black.
It may perhaps give you some satisfaction to look into the Secretaries office for a Deed which was made by one  Story to the Speaker about 20 years ago for some Land wch he claim’d under the Will of old Story.
I thought it not amiss to give yo. this Intimation & am with respect Sir Yor most humble Servant

R. Tunstall

